                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



ZABRIEL L. EVANS,

                                     Plaintiff,

              v.                                           CASE NO. 18-3193-SAC


DAN SCHNURR, et al.,

                                     Defendants.



                              MEMORANDUM AND ORDER

       Plaintiff Zabriel Evans, a prisoner at the Hutchinson Correctional Facility (HCF) in

Hutchinson, Kansas, brings this civil rights action pursuant to 42 U.S.C. § 1983. Mr. Evans

proceeds pro se and in forma pauperis.

       Plaintiff alleges the defendants used excessive force against him during confinement at

HCF. He claims that at approximately 12:00 a.m. on May 20, 2017, he was secured in his cell on

the supermax unit masturbating. He had a sheet hung up to block the view to avoid offending

anyone. A female correctional officer conducting a security round ordered Plaintiff to take down

the sheet. Plaintiff complied but continued masturbating. About an hour later, Captain Steve

Foster came to Plaintiff’s cell and ordered him to pack up because he was going to a More

Restricted Area (MRA) cell. Plaintiff repeatedly questioned Defendant Foster about whether he

was being placed in an MRA cell as punishment, which Plaintiff asserted violated IMPP 20-105.

Then, Defendant Foster drew a canister of oleoresin capsicum (pepper) spray and continuously

sprayed Plaintiff in the face and upper body through the bars of the cell for about four minutes.

                                                  1
Plaintiff attempted to shield himself with his mattress, and Defendant Foster reached through the

bars to try to push the mattress away while still spraying. Next, Defendant Foster turned off the

power to the cells, making it pitch black. After about 30 minutes, Defendant Foster returned with

a can of “vapor gas” and a five-man team of officers dressed in riot gear. Defendant Foster sprayed

the vapor into Plaintiff’s cell until Plaintiff was lying on the ground unable to breathe. At that

point, the five officers entered Plaintiff’s cell screaming “stop resisting” and began punching

Plaintiff in the ribs and back of the head.

       Plaintiff further alleges Defendant Foster retaliated against him after Plaintiff filed a

grievance regarding the incident. He claims Defendant Foster again had Plaintiff placed in an

MRA cell on July 31, 2017, after finding out about the grievance.

       The Court finds that the proper processing of Plaintiff’s claims cannot be achieved without

additional information from appropriate officials of HCF. See Martinez v. Aaron, 570 F.2d 317

(10th Cir. 1978); see also Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991). Accordingly, the Court

orders the appropriate officials of KDOC to prepare and file a Martinez Report. Once the report

has been received, the Court can properly screen Plaintiff’s claims under 28 U.S.C. § 1915.

       IT IS THEREFORE ORDERED BY THE COURT that:

       (1)     The Clerk of Court shall serve Defendants under the e-service pilot program in

effect with the Kansas Department of Corrections (“KDOC”).

       (2)     Upon the electronic filing of the Waiver of Service Executed pursuant to the e-

service program, KDOC shall have sixty (60) days to prepare the Martinez Report. Upon the

filing of that report, the AG/Defendants shall have an additional sixty (60) days to answer or

otherwise respond to the Complaint.




                                                2
        (3)     Officials responsible for the operation of the Hutchinson Correctional Facility are

directed to undertake a review of the subject matter of the Complaint:

                a.      To ascertain the facts and circumstances;

                b.      To consider whether any action can and should be taken by the institution

        to resolve the subject matter of the Complaint; and

                c.      To determine whether other like complaints, whether pending in this Court

        or elsewhere, are related to this Complaint and should be considered together.

        (4)     Upon completion of the review, a written report shall be compiled which shall be

filed with the Court and served on Plaintiff. The KDOC must seek leave of the Court if it wishes

to file certain exhibits or portions of the report under seal or without service on Plaintiff.

Statements of all witnesses shall be in affidavit form. Copies of pertinent rules, regulations, official

documents, and, wherever appropriate, the reports of medical or psychiatric examinations shall be

included in the written report. Any recordings related to Plaintiff’s claims shall also be included.

        (5)     Authorization is granted to the officials of the Hutchinson Correctional Facility to

interview all witnesses having knowledge of the facts, including Plaintiff.

        (6)     No answer or motion addressed to the Complaint shall be filed until the Martinez

Report required herein has been prepared.

        (7)     Discovery by Plaintiff shall not commence until Plaintiff has received and reviewed

Defendants’ answers or responses to the Complaint and the report ordered herein. This action is

exempted from the requirements imposed under Fed. R. Civ. P. 26(a) and 26(f).

        IT IS FURTHER ORDERED that the Clerk of Court shall enter KDOC as an interested

party on the docket for the limited purpose of preparing the Martinez Report ordered herein. Upon

the filing of that report, KDOC may move for termination from this action.



                                                   3
       Copies of this order shall be transmitted to Plaintiff, to Defendants, and to the Attorney

General for the State of Kansas.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 24th day of October, 2018.

                                            s/_Sam A. Crow_____
                                            SAM A. CROW
                                            U. S. Senior District Judge




                                               4
